AMENDMENT NO. 2
 
TO
 
ESCROW AGREEMENT
 
This AMENDMENT NO. 2 TO ESCROW AGREEMENT (this “Amendment”) is entered into as
of January 31, 2010 by and among SMSA El Paso II Acquisition Corp, Inc., a
Nevada corporation (the “Company”), Michael Campbell, an individual residing in
Tustin, California (the “Escrowing Party”), Halter Financial Group, L.P., a
Texas limited partnership (“HFG”), and Securities Transfer Corporation, with its
principal offices located at 2591 Dallas Parkway, Suite 102, Frisco, TX 75034
(the “Escrow Agent”).
 
RECITALS:
 
WHEREAS, the Company, the Escrowing Party, HFG and the Escrow Agent entered into
that certain Escrow Agreement, dated as of November 5, 2009 as amended by
Amendment No. 1 to Escrow Agreement dated as of December 15, 2009 (the “Escrow
Agreement”);
 
WHEREAS, pursuant to Section 10.2 of the Escrow Agreement, the Company, the
Escrowing Party, HFG and the Escrow Agent desire to amend the Escrow Agreement
to extend the Payment Date from January 31, 2010 until February 28, 2010;
 
NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Amendment, each intending to be legally bound,
hereby agree as follows:
 
1.    Definitions. Capitalized terms used but not defined in this Amendment
shall have the respective meanings ascribed to them in the Escrow Agreement.
 
2.    Amendment to Escrow Agreement.  The second recital of the Escrow Agreement
is hereby deleted in its entirety and replaced with the following:
 
“WHEREAS, pursuant to the terms of that certain Advisory Agreement, dated as of
November 5, 2009, entered into by the Company and HFG, and as amended by
Amendment No. 1 to Advisory Agreement dated as of December 15, 2009 and by
Amendment No. 2 to Advisory Agreement dated as of January 31, 2010, a copy of
which is attached hereto as Exhibit “A”, the Company is obligated to pay to HFG
the amount of $250,000 (the “Fee”) on or before February 28, 2010 (the “Payment
Date”); and”


3.    Full Force and Effect. Except as expressly modified by this Amendment, all
of the terms, covenants, agreements, conditions and other provisions of the
Escrow Agreement shall remain in full force and effect in accordance with their
respective terms. As used in the Escrow Agreement, the terms “this Agreement”,
herein, hereinafter, hereunder, hereto and words of similar import shall mean
and refer to, from and after the date hereof, unless the context otherwise
requires, the Escrow Agreement as amended by this Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
4.    Counterparts. This Amendment may be executed in a number of counterparts,
by facsimile, each of which shall be deemed to be an original as of those whose
signature appears thereon, and all of which shall together constitute one and
the same instrument.  This Amendment shall become binding when one or more of
the counterparts hereof, individually or taken together, are signed by all the
parties.
 
IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 to Escrow
Agreement as of the date first written above.
 

 
ESCROW AGENT:
     
Securities Transfer Corporation
         
By:  /s/ George Johnson                             
 
George Johnson, Vice President
         
HFG:
     
Halter Financial Group, L.P.
         
By:  /s/ George L. Diamond                        
 
George L. Diamond, Secretary
         
COMPANY:
     
SMSA El Paso II Acquisition Corp.
         
By:  /s/ Michael Campbell                          
 
Michael Campbell, President
         
ESCROWING PARTY:
         
By:  /s/ Michael Campbell                          
 
Michael Campbell





 
2

--------------------------------------------------------------------------------

 